            Case 2:19-cr-00550-HB Document 36 Filed 09/18/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                CRIMINAL NO:

                   v                                     DATE FILED:

 NENAD ILIC                                              VIOLATION:

                                                         46 U.S.C. SS 70s06(b),70503(a)(1) & 21
                                                         U.S.C. $ 960(bXl)(B) (conspiracy to
                                                         possess  with intent to distribute 5
                                                         kilograms or more of cocaine on a vessel
                                                         subject to the jurisdiction of the United
                                                         States - I count)
                                                         Notice of forfeiture

                                         INDICTMENT

                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

               Beginning in or around late 201 8 or eaiy 2019 until on or about June 17, 2019,

on the high seas, elsewhere, and in Philadelphia, in the Eastem District of Pennsylvania,

defendant

                                         NENAD ILIC

conspired and agreed, with others known and unknown to the grand jury, to knowingly and

intentionally possess with intent to distribute five kilograms or more of a mixture and substance

containing a detectable amount of cocaine, a Schedule II controlled substance, on board the

Motor Vessel MSC Gayane, a vessel subject to the jurisdiction of the United States, in violation

of Title 46, United States Code, Section 70503(a)(1), and Title21, United States Code, Section

e60(bx1xB).
                 Case 2:19-cr-00550-HB Document 36 Filed 09/18/19 Page 2 of 5




                                          MANNER AND MEANS

                     It was a part of the conspiracy that:

                      1.     The Motor Vessel (M/V) MSC Gayane is a large commercial shipping

    vessel that holds thousands of shipping containers and transports cargo around the world. The

    M/V MSC Gayane, which was operated by a captain and more than2} crew members, stopped at

    ports in South America, Central America, and the Caribbean before arriving at the Port      of

    Philadelphia in June 2019.

                     2.      Defendant NENAD ILIC was a crew member on the M/V MSC Gayane

    who, together with other crew members and co-conspirators, was involved in bulk cocaine

    smuggling. ILIC was the engineer cadet.

                     3.      Crew members on the M/V MSC Gayane were recmited by co-

    conspirators to help smuggle the bulk cocaine onto the vessel during its voyage. Crew members
I



    communicated with co-conspirators using mobile "narco" phones to coordinate the bulk cocaine

    smuggling. Crew members operating the "narco" phones recruited other crew members while at

    sea   to assist in physically bringing the cocaine onto the vessel and stashing the cocaine in the

    vessel's shipping containers.

                     4.      On multiple occasions during the M/V MSC Gayane's voyage and while

    at sea, crew members helped load the bulk cocaine onto the vessel from speedboats that

    approached the vessel at night. Crew members used the vessel's crane to hoist cargo nets      full of

    cocaine onto the vessel and then stashed the cocaine in the vessel's shipping containers.

                     5.      Crew members on the M/V MSC Gayane attempted to avoid detection by

    others and prevent law enforcement scrutiny by, among other means, using tools of the drug

    smuggling trade, such as "narco" phones, ski masks, and fake seals for shipping containers,

                                                       2
           Case 2:19-cr-00550-HB Document 36 Filed 09/18/19 Page 3 of 5




hiding and destroying their tools, limiting their communications about drug smuggling, operating

their drug smuggling scheme at night and on the high seas, engaging in acts of intimidation, and

using other counter-surveillance and cover-up tactics.

               All in violation of Title 46, United   States Code, Sections 70506(b).




                                                 J
            Case 2:19-cr-00550-HB Document 36 Filed 09/18/19 Page 4 of 5




                                      NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

                 I   .   As a result of the violations of Title 46, United States Code, Sections

70506(b), 70503(a)(1) and Title 21, United States Code, Section 960(b)(1XB), set forth in this

indictment, defendant

                                               NENAD ILIC

shall forfeit to the United States of America:

                         (a)       any property used or intended to be used, in any manner or part, to

commit, or to facilitate the commission of, such violations, including but not limited to any

conveyance used as a common carrier which had prohibited merchandise on board; and

                         (b)       any property constituting, or derived from, proceeds obtained,

directly or indirectly, from the commission of such violations.

                2.       If any of the property subject to forfeiture,    as a result of any act or

omission of the defendant:

                         (a)       cannot be located upon the exercise ofdue diligence;

                         (b)       has been transferred or sold to, or deposited with, a third party;

                         (c)       has been placed beyond the     jurisdiction of the Court;

                         (d)      has been substantially diminished in value; or

                         (e)      has been commingled with other property which cannot be divided

                                  without difficulty;

it is the intent of the United   States, pursuant to   Title 21, United States Code, Section g53(p), to




                                                       4
              Case 2:19-cr-00550-HB Document 36 Filed 09/18/19 Page 5 of 5




seek forfeiture of any other property of the defendant up to the value of the property subject to

forfeiture.

                 All pursuantto2l U.S.C. $ 853   and 46 U.S.C. $ 70507.




                                              A TRUE BILL:




                                              FOREPERSON




WILLIAM M. McS
UNITED STATES          TTORNEY




                                                 5
